DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (WO 2016/036228).
Kang discloses compact container, comprising: an inner container (30) in which contents are accommodated; an inner lid (40) which seals an inside of the inner container and in which a communication hole (45) communicating with the inner container is formed; a middle lid (60) which is disposed above the inner lid, which defines a communication space communicating with the communication hole between the middle lid and the inner lid, and in which a discharge hole (65) communicating with the communication space and discharging the contents is formed; a first valve body (44) which switches between communication and blocking between the communication hole and the communication space; and a second valve body (63) which switches between communication and blocking between the discharge hole and the communication space, 
Regarding claim 2, an annular thin portion (631) is formed on the operation portion (see Figure 4).  
Regarding claims 3 and 13, an outer shell covers he inner container, the inner lid and the middle lid (20) (See Figure 3).
Regarding claim 4, a biasing portion (90) which biases the operation portion has moved downward (see Figures 9-10).
Regarding claims 5-7, the lower surface of the operation portion is formed in a curved surface shape (60) which protrudes upward (see Figures 7-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (WO 2016/0326228) in view of Yoshino (JP S60,192,708).
Kang discloses the claimed invention except for a bulging portion as that of claims 8-12. Yoshino teaches a container (3) comprising a bulging portion (26) which an upper surface budges upward as providing the same advantages as in the present application. One having ordinary skill in the art before the effective filing date would have made operation portion of Kang be with a bulging portion as taught by Yoshino to provide a normal design option to include this feature in the container described in in order to solve the problem posed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
3/3/2022